UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27507 AUXILIO, INC. (Exact name of registrant as specified in its charter) Nevada 88-0350448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26300 La Alameda, Suite 100 Mission Viejo, California92691 (Address of principal executive offices, zip code) (949) 614-0700 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act). Yes o No þ. The number of shares of the issuer's common stock, $0.001 par value, outstanding as of May 14, 2013 was 20,154,202. AUXILIO, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2012 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ (Deficit) Equity for the Three Months Ended March 31, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosure about Market Risk 20 Item 4 Controls and Procedures 20 PART II - OTHER INFORMATION Item 1A Risk Factors 21 Item 6 Exhibits 21 Signatures 22 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2013 DECEMBER 31, 2012 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Supplies Prepaid and other current assets Total current assets Property and equipment, net Deposits Loan acquisition costs Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued compensation and benefits Line of credit - Deferred revenue Current portion of capital lease obligations Total current liabilities Long-term liabilities: Convertible notes payable, net of discount of $188,000 and $223,250 at March 31, 2013 and December 31, 2012, respectively Capital lease obligations less current portion Total long-term liabilities Commitments and contingencies - - Stockholders' (deficit) equity: Common stock, par value at $0.001, 33,333,333 shares authorized, 20,154,202 and 19,818,642 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative expenses Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Interest income - Change in fair value of derivative liabilities - ) Total other income (expense) ) ) Loss before provision for income taxes ) ) Income tax expense Net loss $ ) $ ) Netloss per share: Basic $ ) $ ) Diluted $ ) $ ) Number of weighted average shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY THREE MONTHS ENDED MARCH 31, 2013 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Stockholders’ Shares Amount Capital Deficit Equity (Deficit) Balance at December 31, 2012 $ $ $ ) $ ) Stock compensation expense for options and warrants granted to employees and directors - - - Employee stock options exercised 7 - Stock granted for marketing services - Net loss - - - ) ) Balance at March 31, 2013 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation Stock compensation expense for warrants and options issued to employees and directors Fair value of stock granted for marketing services Change in fair value of derivative liabilities - Interest expense related to accretion of debt discount costs Interest expense related to amortization of loan acquisition costs Changes in operating assets and liabilities: Accounts receivable ) Supplies ) ) Prepaid and other current assets ) ) Deposits ) Accounts payable and accrued expenses Accrued compensation and benefits ) Deferred revenue ) Net cash provided by (used for) operating activities ) Cash flows from investing activities: Purchases of property and equipment - ) Net cash used for investing activities - ) Cash flows from financing activities: Net repayments on line of credit agreement ) - Payments on capital leases ) ) Net proceeds from issuance of common stock through employee stock options - Net cash used for financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents AUXILIO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(CONTINUED) (UNAUDITED) Three Months Ended March 31, Supplemental disclosure of cash flow information: Interest paid $ $ Income taxes paid $ $ Non-cash investing and financing activities: Property and equipment acquired through capital leases $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements of Auxilio, Inc. and its subsidiaries (the “Company”, “we”, “us” or “Auxilio”) have been prepared in accordance with generally accepted accounting principles of the United States of America (“GAAP”) for interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, these financial statements do not include all of the information and notes required by GAAP for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012, as filed with the Securities and Exchange Commission (“SEC”) on March 28, 2013. The unaudited condensed consolidated financial statements included herein reflect all adjustments (which include only normal, recurring adjustments) that are, in the opinion of management, necessary to state fairly our financial position and results of operations as of and for the periods presented.The results for such periods are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.As a result, actual results could differ from those estimates. For the three months ended March 31, 2013, our cash reserves combined with the cash generated from revenues was sufficient to cover our operating expenses. We believe that the availability of funds from our accounts receivable line of credit and the recent growth of our customer base will enable us to continue to generate positive operating cash flows and to continue our operations through the next twelve months. The accompanying financial statements include the accounts of Auxilio and its wholly owned subsidiaries.All intercompany balances and transactions have been eliminated. We have performed an evaluation of subsequent events through the date of filing these financial statements with the SEC. 2.RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS From time to time, new accounting pronouncements are issued by the FASB that we adopt as of the specified effective date. Unless otherwise discussed in these financial statements and notes or in our financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2012, we believe the impact of any other recently issued standards that are not yet effective are either not applicable to us at this time or will not have a material impact on our consolidated financial statements upon adoption. 3.OPTIONS AND WARRANTS Below is a summary of Auxilio stock option and warrant activity during the three month period ended March 31, 2013: Options Shares Weighted Average Exercise Price Weighted Average Remaining Term in Years Aggregate Intrinsic Value Outstanding at December 31, 2012 $ Granted Exercised ) Cancelled ) Outstanding at March 31, 2013 $ $ Exercisable at March 31, 2013 $ $ 8 Table of Contents Warrants Shares Weighted Average Exercise Price Weighted Average Remaining Term in Years Aggregate Intrinsic Value Outstanding at December 31, 2012 $ Granted Exercised - - Cancelled - - Outstanding at March 31, 2013 $ $ Exercisable at March 31, 2013 $ $ During the three months ended March 31, 2013, we granted a total of 52,500 options to our employees and directors to purchase shares of our common stock at an exercise price range of $0.86 to $1.01 per share. The exercise price equals the fair value of our stock on the grant date.The options have graded vesting annually over three years starting January 2013.The fair value of the options was determined using the Black-Scholes option-pricing model.The assumptions used to calculate the fair market value are as follows: (i) risk-free interest rate of 0.15% to 0.16%; (ii) estimated volatility of 61.66% to 63.00%; (iii) dividend yield of 0.0%; and (iv) expected life of the options of three years. On January 16, 2013, we granted to four executive employees warrants to purchase a total of 1,500,000 shares of Common Stock with a strike price set at $1.01.The exercise price equals the fair value of our stock on the grant date.Of these warrants, 150,000 vested immediately and 1,350,000 vest contingent upon the Company achieving certain performance targets as set forth in the following table: No. of Shares Vesting Date Performance Target January 1, 2014 EBITDA target for FY 2013 of $2 million. January 1, 2015 EBITDA target for FY 2014 of $6.3 million. January 1, 2016 EBITDA target for FY 2015 of $9.2 million. The fair value of the warrants which vest is determined using the Black-Scholes option-pricing model.The assumptions used to calculate the fair market value are as follows: (i) risk-free interest rate of 0.14%, (ii) estimated volatility of 62.94%; (iii) dividend yield of 0.0%; and (iv) expected life of the warrants of five years. We believe the EBITDA target for FY 2013 is achievable. Accordingly we have recorded stock compensation for these warrants totaling $45,503 for the three months ended March 31, 2013. For the three months ended March 31, 2013 and 2012, stock-based compensation expense recognized in the statement of operations was as follows: Cost of revenues $ $ Sales and marketing General and administrative expenses Total stock based compensation expense $ $ 9 Table of Contents 4.RESTRICTED STOCK In November 2008 we entered into a five year joint marketing agreement (the “Sodexo Agreement”) with Sodexo Operations, LLC, (“Sodexo”) to provide our document services to Sodexo’s healthcare customer base in the United States.On May 11, 2011, we amended the Sodexo Agreement (the “May 2011 Amendment”).Pursuant to the Sodexo Agreement, as amended by the May 2011 Amendment, Sodexo provided additional sales and marketing resources and expanded the marketing effort directed towards existing or potential Sodexo hospital clients.The term of the Sodexo Agreement was extended to December 31, 2014.Upon signing the May 2011 Amendment, we granted 200,000 shares of restricted stock to Sodexo.These shares vest as follows:66,667 immediately, 66,667 on May 11, 2013 and 66,666 on May 11, 2014.The immediately vested shares resulted in a charge to marketing expense of $54,667 in 2011.The cost of the remaining shares were to be recognized over the vesting periods using the current market price of the stock at each periodic reporting date. For the three months ended March 31, 2012, commissions and marketing expenses due to Sodexo totaled $54,681. On April 18, 2012, we granted 23,437 shares to Sodexo as a result of a new sale.These shares were to vest as follows: 7,812 on April 18, 2013, 7,812 on April 18, 2014 and 7,813 on April 18, 2015. On July 1, 2012, we granted another 31,765 shares to Sodexo as a result of another new sale.These shares were to vest as follows:10,588 on July 1, 2013, 10,588 on July 1, 2014 and 10,588 on July 1, 2015. The Sodexo Agreement was further amended in October 2012 (such amendment referred to herein as the “October 2012 Amendment”) in which we eliminated the additional sales and marketing resources that we added under the May 2011 Amendment.Under these terms we no longer paid the annual marketing fee, but continued to pay to Sodexo a quarterly commission based on actual revenues received by us from certain existing customers and any new customers Sodexo brought to us and signed an agreement for services by August 3, 2013. For the three months ended March 31, 2013, these commissions totaled $7,791. On January 11, 2013 we terminated the Sodexo Agreement. This resulted in the immediate vesting of 265,179 shares of restricted stock. The cost recognized for these shares totaled $165,181 for the three months ended March 31, 2013, and in included in sales and marketing expense in the accompanying Condensed Consolidated Statement of Operations. 5.NET LOSS PER SHARE Basic net (loss) income per share is calculated using the weighted average number of shares of our common stock issued and outstanding during a certain period, and is calculated by dividing net (loss) income by the weighted average number of shares of our common stock issued and outstanding during such period. Diluted net income per share is calculated using the weighted average number of common and potentially dilutive common shares outstanding during the period, using the as-if converted method for secured convertible notes, and the treasury stock method for options and warrants. Diluted net loss per share does not include potentially dilutive securities because such inclusion in the computation would be anti-dilutive. The following table sets forth the computation of basic and diluted net loss per share: Three Months Ended March 31, Numerator: Net loss $ ) $ ) Denominator: Denominator for basic calculation weighted average shares Dilutive common stock equivalents: Options and warrants - - Denominator for diluted calculation weighted average shares Netloss per share: Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) 10 Table of Contents 6.ACCOUNTS RECEIVABLE A summary as of March 31, 2013 is as follows: Trade receivable $ Unapplied advances and unbilled revenue ) Allowance for doubtful accounts - Total accounts receivable $ 7.LINE OF CREDIT On May 4, 2012, we entered into a Loan and Security Agreement (the “Loan and Security Agreement”) with Avidbank Corporate Finance, a Division of Avidbank (“Avidbank”).The Loan and Security Agreement provides us with a revolving line-of-credit up to $2.0 million at an interest rate of prime plus 3.75%; provided, however, that at no time shall the rate be less than seven percent (7.0%) per annum. As of March 31, 2013 the interest rate was 7.0%. The amount available to us at any given time is the lesser of (a) $2.0 million, or (b) the amount available under our borrowing base (80% of our eligible accounts, minus (1) accrued client lease payables, and minus (2) accrued equipment pool liability).While there are outstanding credit extensions, we must maintain a minimum balance of unrestricted cash and cash equivalents at Avidbank of at least $400,000, measured on a monthly basis, and our maximum quarterly consolidated adjusted EBITDA loss must not exceed:(i) $1,000,000 for the quarter ended March 31, 2012, (ii) $250,000 for the quarter ending June 30, 2012, (iii) $500,000 for the quarter ending September 30, 2012, and (iv) adjusted EBITDA income of $100,000 for the quarter ending December 31, 2012.We covenanted not to, among other things, (a) dispose of assets (other than in the ordinary course), (b) change our business, (c) change our CEO or CFO, (d) merge or consolidate with any other person, (e) acquire all or substantially all of the capital stock or property of another person, or (f) become liable for any indebtedness (other than permitted indebtedness, as set forth in the Loan and Security Agreement).The foregoing description is qualified in its entirety by reference to the Loan and Security Agreement, which is found in our 8-K filing on May 9, 2012 as Exhibit 10.1. In connection with our entry into the Loan and Security Agreement, we granted Avidbank (a) a general, first-priority security interest in all of our assets, equipment and inventory, and (b) a security interest in all of our intellectual property under an Intellectual Property Security Agreement.Each holder of convertible promissory notes issued in a private offering in July 2011 agreed to subordinate its right of payment and security interest in and to our assets to Avidbank throughout the term of the Loan and Security Agreement.In addition, we issued Avidbank a 5-year warrant to purchase up to 72,098 shares of our common stock at an exercise price of $1.387 per share, as additional consideration for the Loan and Security Agreement.The foregoing descriptions are qualified in their entirety by reference to the respective agreements.These agreements are found in our 8-K filing on May 9, 2012 as Exhibits 10.2, 10.3 and 10.4, respectively. On April 26, 2013, we amended our Loan and Security Agreement with Avidbank (the “Amendment”). Under the Amendment, the term of the revolving line-of-credit of up to $2.0 million extends through April 26, 2014, at an interest rate of prime plus 2.0% per annum. The amount available to us at any given time is the lesser of (a) $2.0 million, or (b) the amount available under our borrowing base (80% of our eligible accounts, minus (1) accrued client lease payables, and minus (2) accrued equipment pool liability).While there are outstanding credit extensions, we must maintain a minimum balance of unrestricted cash and cash equivalents at Avidbank of at least $400,000, measured on a monthly basis, our adjusted EBITDA shall be positive, as measured on a quarterly basis; provided however that our adjusted EBITDA may be an adjusted EBITDA loss of up to $200,000 for any single quarter so long as we achieve a positive adjusted EBITDA for the prior quarter and subsequent quarter. The foregoing description is qualified in its entirety by reference to the Amendment to the Loan and Security Agreement, which is found as Exhibit 10.1 to this filing.Interest charges associated with the Avidbank line of credit, including amortization of the discounts and loan acquisition costs totaled $29,126, for the three months ended March 31, 2013. 8.CONVERTIBLE NOTES PAYABLE AND DERIVATIVE LIABILITIES Effective July 29, 2011, we closed on a private offering of secured convertible promissory notes and warrants (“Units”) for gross proceeds of $1,850,000.Each of the Units consists of (i) a $5,000 secured convertible promissory note (each a “Note” and collectively “Notes”) and (ii) a warrant (each a “Warrant” and collectively “Warrants”) to purchase 1,000 shares of our common stock at an exercise price of $1.50 per share.The Notes mature July 29, 2014 and are secured by our tangible and intangible assets, subject to the senior security interest of AvidBank, as discussed in the immediately preceding note.The Notes accrue interest at a rate of eight percent (8%) per annum, compounded annually, and the interest on the outstanding balance of the Notes is payable no later than thirty (30) days following the close of each calendar quarter.The Notes are convertible into 1,850,000 shares of common stock.The Warrants expire April 29, 2016 and are exercisable to purchase up to 370,000 shares of our common stock. We additionally granted piggyback registration rights to the investors in this offering. Several members of our Board, including John Pace, Michael Joyce, Mark St. Clare and Michael Vanderhoof, participated in the offering. 11 Table of Contents We may call the Notes for prepayment (“Call Option”) if (a) our common stock closes at or above $2.00 per share for 20 consecutive days; and (b) our common stock has had daily trading volume at or above 100,000 shares for the same 20 consecutive days.Investors shall have 60 days from the date on which we call the Notes to convert the Notes (thereafter we may prepay any outstanding Notes). At any time prior to the maturity date, the holders of the Notes may elect to convert all or part of the unpaid principal amount of the Notes and any unpaid interest accrued thereon, into shares of our common stock. The conversion price will be $1.00 per share of common stock, subject to adjustment upon the occurrence of certain capital events.If (a) there is any transaction, or a series of transactions, that results, directly or indirectly, in the transfer of 100% of Auxilio including, without limitation, any sale of stock, sale of assets, sale of membership interests, merger or consolidation, reorganization, recapitalization or restructuring, tender or exchange offer, negotiated purchase orleveraged buyout, and (b) the per share price of our common stock in such transaction equals or exceeds $1.00, then the Notes will be automatically converted into our common stock. Interest charges associated with the convertible notes payable, including amortization of the discounts and loan acquisition costs totaled $93,176 and $94,177 for the three months ended March 31, 2013 and 2012, respectively. We also agreed to pay Cambria Capital, LLC a placement fee of $149,850 in sales commissions, reimburse for costs associated with the placement of the Units and to issue a warrant to purchase up to 199,800 shares of common stock exercisable at a price of $1.50 per share.Cambria Capital, LLC is an affiliate of Michael Vanderhoof, a member of the Board. The engagement of Cambria Capital, LLC, the payment of the placement fee and the issuance of the warrant to Cambria Capital, LLC were approved by a majority of the disinterested members of the Board. We additionally granted piggyback registration rights to Cambria Capital, LLC that are the same as those afforded to the investors in the offering. The Note agreement provided the holders of the Notes with certain dilution protections.If (a) by July 29, 2012, we had completed an additional round of debt financing with new investors (“New Debt”) and (b) the New Debt contained more favorable interest rate, payment frequency, amortization, conversion price, warrant coverage and registration rights terms to the New Debt holders than the Notes, then the holder of Notes would have had the option to exchange the Notes for an equal principal amount of new notes with the same terms as the New Debt (the “Exchange Feature”).The Exchange Feature did not provide for fixed terms for the associated Warrants nor did it allow for an adjustment to the conversion rate of the Notes. We allocated the proceeds from the sale of the Notes and Warrants in connection with ASC Topic 470-25.Due to the existence of the Exchange Feature, the Warrants were determined to not be indexed to its own underlying stock and therefore did not qualify for equity classification. Therefore the proceeds allocated to the Warrants were determined to be a derivative liability and were measured at fair value. The conversion rights and the Call Option held by us, or the “Additional Investment Rights”, are embedded derivatives of the host debt contract. The potential variability of the conversion rate and the terms of the Call Option, due to the existence of the Exchange Feature, also caused the Additional Investment Rights to not qualify for equity classification.Under the accounting guidance for multiple embedded derivatives, we combined these rights into one embedded derivative and allocated proceeds from the offering to the bundled derivative. Accordingly, the bundled Additional Investment Rights are accounted for as a derivative liability to be measured at fair value. We allocated $1,427,000 to the convertible Notes payable, $166,000 to the derivative Warrant liability and $257,000 to the derivative Additional Investments Rights liability.The debt discount of $423,000 is being amortized as interest expense over the term of the convertible notes payable. The exchange feature that caused this accounting treatment expired on July 29, 2012. The fair value of the warrants and the additional investment rights liability as of the expiration date was reclassified from derivative liability to additional paid-in capital. The Company used the Black Scholes model to determine the fair value as of the expiration date using the data inputs listed in the table below: 12 Table of Contents Additional Investment Rights Liability Derivative Warrant Liability Exercise price $ 1.00-$2.00 $ Term (years) Risk-free interest rate 0.34% 0.65% Estimated volatility 78% 78% Dividend rate -0- -0- Stock price $ $ The revaluation of these derivative liabilities as of the expiration date resulted in $290,000 of other income for the year ended December 31, 2012. 9.EMPLOYMENT AGREEMENTS Effective January 1, 2012, we entered into an employment agreement with Joseph J. Flynn, our President and Chief Executive Officer (“CEO”) since 2009 (the “Flynn Agreement”). The Flynn Agreement provides that Mr. Flynn will continue his employment as our President and CEO. The Flynn Agreement has a term of two years, provides for an annual base salary of $269,087, and will automatically renew for subsequent twelve (12) month terms unless either party provides advance written notice to the other that such party does not wish to renew the agreement for a subsequent twelve (12) months.Mr. Flynn also receives the customary employee benefits available to our employees. Mr. Flynn is also entitled to receive a bonus of up to $110,000 per year, the achievement of which is based on Company performance metrics. We may terminate Mr. Flynn’s employment under the Flynn Agreement without cause at any time on thirty (30) days advance written notice, at which time Mr. Flynn would receive severance pay for six (6) months and be fully vested in all options and warrants granted to date. The foregoing summary of the Flynn Agreement is qualified in its entirety by reference to the full text of the employment agreement, which was filed as Exhibit 10.2 to our 8-K filing on December 23, 2011. Effective January 1, 2012, we entered into an employment agreement with Paul T. Anthony, our Chief Financial Officer (“CFO”) since 2004 (the “Anthony Agreement”). The Anthony Agreement provides that Mr. Anthony will continue to serve as our Executive Vice President (“EVP”) and CFO. The Anthony Agreement has a term of two years, and provides for an annual base salary of $219,037. The agreement will automatically renew for subsequent twelve (12) month terms unless either party provides advance written notice to the other that such party does not wish to renew the agreement for a subsequent twelve (12) months.Mr. Anthony also receives the customary employee benefits available to our employees. Mr. Anthony is also entitled to receive a bonus of up to $70,000 per year, the achievement of which is based on Company performance metrics. We may terminate Mr. Anthony’s employment under the Anthony Agreement without cause at any time on thirty (30) days advance written notice, at which time Mr. Anthony would receive severance pay for six (6) months and be fully vested in all options and warrants granted to date.The foregoing summary of the Anthony Agreement is qualified in its entirety by reference to the full text of the employment agreement, which was filed as Exhibit 10.1 to our 8-K filing on December 23, 2011. 10.CONCENTRATIONS Cash Concentrations At times, cash balances held in financial institutions are in excess of federally insured limits. Management performs periodic evaluations of the relative credit standing of financial institutions and limits the amount of risk by selecting financial institutions with a strong credit standing. Major Customers Our four largest customers accounted for approximately 54% of our revenues for the three months ended March 31, 2013 and our three largest customers accounted for approximately 47% of our revenues for the three months ended March 31, 2012.Our largest customers had net accounts receivable totaling approximately $1,257,000 and $2,300,000 as of March 31, 2013 and December 31, 2012 respectively. 11.SEGMENT REPORTING We have adopted ASC 280, “Segment Reporting”. Since we operate in one business segment based on our integration and management strategies, segment disclosure has not been presented. 13 Table of Contents 12.GOODWILL We performed an impairment test of goodwill as of December 31, 2012, determining that its estimated fair value based on its market capitalization was greater than our carrying amount including goodwill. We did not perform step 2 since the fair value was greater than the carrying amount. Although the Company has experienced a net loss for the three months ended March 31, 2013, the net cash provided by operating activities totaled $1,047,689.As a result Management did not feel it was necessary to perform an interim impairment test. 14 Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the condensed consolidated financial statements and the related notes thereto included elsewhere in this Quarterly Report on Form 10-Q.This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Section 27A of the Securities Act, and is subject to the safe harbors created by those sections.Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “may,” “will” and variations of these words or similar expressions are intended to identify forward-looking statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements.These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict.Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors. We undertake no obligation to revise or publicly release the results of any revisions to these forward-looking statements. Due to possible uncertainties and risks, readers are cautioned not to place undue reliance on the forward-looking statements contained in this Quarterly Report, which speak only as of the date of this Quarterly Report, or to make predictions about future performance based solely on historical financial performance.We disclaim any obligation to update forward-looking statements contained in this Quarterly Report. Readers should carefully review the risk factors described below under the heading “Risk Factors”and in other documents we file from time to time with the SEC, including our Form 10-K for the fiscal year ended December 31, 2012.Our filings with the SEC, including our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those filings, pursuant to Sections 13(a) and 15(d) of the Exchange Act, are available free of charge at www.auxilioinc.com, when such reports are available via the EDGAR system maintained by the SEC at www.sec.gov. OVERVIEW We provide total outsourced document and image management services and related financial and business processes for major healthcare facilities. Our proprietary technologies and unique processes assist hospitals, health plans and health systems with strategic direction and services that reduce document image expenses, increase operational efficiencies and improve the productivity of their staff. Our analysts, consultants and resident hospital teams work with senior hospital financial management and department heads to determine the best possible long term strategy for managing the millions of document images produced by their facilities on an annual basis. Our document image management programs help our clients achieve measurable savings and a fully outsourced document image management process. Our target market includes medium to large hospitals, health plans and healthcare systems. Our common stock currently trades on the OTCQB under the stock symbol “AUXO”. Where appropriate, references to “Auxilio,” the “Company,” “we,” “us” or “our” include Auxilio, Inc. and its wholly-owned subsidiary, Auxilio Solutions, Inc., a California corporation. APPLICATION OF CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosure of contingent assets and liabilities.We evaluate these estimates on an on-going basis, including those estimates related to customer programs and incentives, product returns, bad debts, inventories, investments, intangible assets, income taxes, contingencies and litigation.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.The results of these estimates form the basis for our judgments about the carrying values of assets and liabilities which are not readily apparent from other sources.As a result, actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be most important to the portrayal of our financial condition and those that require the most subjective judgment: 15 Table of Contents ·Revenue recognition and deferred revenue Revenue is recognized pursuant to ASC Topic 605, “Revenue Recognition” (“ASC 605”).Revenues from equipment sales transactions are earned when there is persuasive evidence of an arrangement, delivery has occurred, the sales price has been determined and collectability has been reasonably assured. For the placement of equipment that is to be placed at a customer’s location at a future date, revenue is deferred until the placement of such equipment. Monthly service and supply revenue is earned monthly during the term of the contract, as services and supplies are provided. We enter into arrangements that include multiple deliverables, which typically consist of the sale of Multi-Function Device (“MFD”) equipment and a support services contract.We account for each element within an arrangement with multiple deliverables as separate units of accounting.Revenue is allocated to each unit of accounting under the guidance of FASB ASC Topic 605-25, Multiple-Deliverable Revenue Arrangements, which provides criteria for separating consideration in multiple-deliverable arrangements by establishing a selling price hierarchy for determining the selling price of a deliverable.The selling price used for each deliverable is based on vendor-specific objective evidence (“VSOE”) if available, third-party evidence if VSOE is not available, or estimated selling price if neither VSOE nor third-party evidence is available.We are required to determine the best estimate of selling price in a manner that is consistent with that used to determine the price to sell the deliverable on a standalone basis.We generally do not separately sell MFD equipment or service on a standalone basis.Therefore, we do not have VSOE for the selling price of these units. As we purchase the equipment, we have third-party evidence of the cost of this element.We estimate the proceeds from the arrangement to allocate to the service unit based on historical cost experiences.Based on the relative costs of each unit to the overall cost of the arrangement, we utilize the same relative percentage to allocate the total arrangement proceeds. ·Accounts receivable valuation and related reserves We estimate the losses that may result from that portion of our accounts receivable that may not be collectible as a result of the inability of our customers to make required payments. Management specifically analyzes customer concentration, customer credit-worthiness, current economic trends and changes in customer payment terms when evaluating the adequacy of the allowance for doubtful accounts. We review past due accounts on a monthly basis and record an allowance for doubtful accounts where we deem appropriate. ·New customer implementation costs We ordinarily incur additional costs to implement our services for new customers.These costs are comprised primarily of additional labor and support.These costs are expensed as incurred, and have a negative impact on our statements of operations and cash flows during the implementation phase. ·Impairment of intangible assets The Company performs an impairment test of goodwill at least annually or on an interim basis if any triggering events occur that would merit another test. The impairment test compares our estimate of our fair value based on its market capitalization to the Company’s carrying amount including goodwill. We have not had to perform step 2 of the impairment test because the fair value has exceeded the carrying amount. ·Stock-based compensation Under the fair value recognition provisions of the authoritative guidance, stock-based compensation cost granted to employees is measured at the grant date based on the fair value of the award and is recognized as expense over the requisite service or performance period, which is the vesting period.Stock options and warrants issued to consultants and other non-employees as compensation for services to be provided to us are accounted for based upon the fair value of the services provided or the estimated fair value of the option or warrant, whichever can be more clearly determined. We currently use the Black-Scholes option pricing model to determine the fair value of stock options.The determination of the fair value of stock-based payment awards on the date of grant using an option-pricing model is affected by our stock price as well as assumptions regarding a number of complex and subjective variables.These variables include our expected stock price volatility over the term of the awards, the expected term of the award, the risk-free interest rate and any expected dividends. Compensation cost associated with grants of restricted stock units are also measured at fair value. We evaluate the assumptions used to value restricted stock units on a quarterly basis. When factors change, including the market price of the stock, share-based compensation expense may differ significantly from what has been recorded in the past. If there are any modifications or cancellations of the underlying unvested securities, we may be required to accelerate, increase or cancel any remaining unearned share-based compensation expense. 16 Table of Contents · Income taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial reporting requirements and those imposed under federal and state tax laws.Deferred taxes are provided for timing differences in the recognition of revenue and expenses for income tax and financial reporting purposes and are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.Deferred income tax expense represents the change during the period in the deferred tax assets and liabilities.The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics.Realization of the deferred tax asset is dependent on generating sufficient taxable income in future years.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. ·Derivative Liabilities Our derivative warrants and additional investment rights liabilities are measured at fair value using the Black-Scholes valuation model which takes into account, as of the measurement date, factors including the current exercise price, the term of the instrument, the current price of the underlying stock and its expected volatility, expected dividends on the stock and the risk-free interest rate for the term of the item. These derivative liabilities are revalued at each reporting period and changes in fair value are recognized currently in the consolidated statements of operations under the caption “Change in fair value of derivative liabilities.” Reference is made to our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 filed on March 28, 2013 for a discussion of our critical accounting policies. RESULTS OF OPERATIONS For the Three Months Ended March 31, 2013 Compared to the Three Months Ended March 31, 2012 Revenue Revenue increased by $3,554,172 to $10,092,152 for the three months ended March 31, 2013, as compared to the same period in 2012.The increase is primarily a result of the addition of six new recurring revenue contracts between April 2012 and January 2013. Meanwhile we have renewed contracts with several existing customers which included negotiated lower cost per copy rates for some of them. Equipment sales for the three months ended March 31, 2013 were approximately $1,180,000 as compared to approximately $630,000 for the same period in 2012. The increase is due primarily to the increase in our customer base. Cost of Revenue Cost of revenue consists of document imaging equipment, parts, supplies and salaries and expenses of field services personnel.Cost of revenue was $8,515,938 for the three months ended March 31, 2013, as compared to $6,188,080 for the same period in 2012. The increase in the cost of revenue for the first quarter of 2013 is attributed primarily to the addition of six new recurring revenue contracts between April 2012 and January 2013. We incurred approximately $590,000 in additional staffing in connection with the implementation of new customers.Service and supply costs increased by approximately $1,380,000 primarily as a result of our new customers. Equipment costs, which includes equipment provided under the recurring service contracts and equipment sold, increased by approximately $430,000 in 2013, primarily as a result of the increase in equipment sales. We expect higher cost of revenues at the start of our engagement with most new customers. In addition to the costs associated with implementing our services, we absorb our new customer’s legacy contracts with third-party vendors. As we implement our programs we strive to improve upon these legacy contracts and thus reduce costs over the term of the contract. Given the varying expiration dates of these vendor contracts and the amount of savings being specific to each arrangement, we cannot predict our anticipated profit margins as these legacy contracts approach renewal. We anticipate this trend to continue but anticipate overall increase in cost revenues sold as a result of the expansion of our customer base. Sales and Marketing Sales and marketing expenses include salaries, commissions and expenses for sales and marketing personnel, travel and entertainment, and other selling and marketing costs.Sales and marketing expenses were $682,187 for the three months ended March 31, 2013, as compared to $692,209 for the same period in 2012. Staffing costs decreased approximately $30,000 in the first quarter of 2013 as we reduced our in-house sales support staff in Q1 of 2013. 17 Table of Contents General and Administrative General and administrative expenses include personnel costs for finance, administration, information systems, and general management, as well as facilities expenses, professional fees, legal expenses and other administrative costs. General and administrative expenses increased by $104,243 to $992,479 for the three months ended March 31, 2013, as compared to $888,236 for the three months ended March 31, 2012.General and administrative expenses increased primarily as a result of increases in staffing headcount to handle the increased size of our business. Other Income (Expense) Interest expense for the three months ended March 31, 2013 was $126,348, compared to $97,442 for the same period in 2012. The increase is a result of borrowings under the line of credit agreement we have had in place since May 2012. The change in the fair value of derivative liabilities totaled to a cost of $290,000 for the three months ended March 31, 2012. This cost is primarily a result of the change in our stock price between December 31, 2011 and March 31, 2012. There was no such charge for the three months ended March 31, 2013 because there was no derivative liability during that time. Income Tax Expense Income tax expense for each of the three months ended March 31, 2013 and March 31, 2012, was $5,500 and $1,600 respectively, which represents the minimum tax liability due for required state income taxes. LIQUIDITY AND CAPITAL RESOURCES At March 31, 2013, our cash and cash equivalents were $2,684,890 and our working capital deficit was $418,556.Our principal cash requirements are for operating expenses, including equipment, supplies, employee costs, and capital expenditures and funding of the operations. Our primary sources of cash are service and equipment sale revenues, the exercise of options and warrants and the sale of common stock. During the three months ended March 31, 2013, our cash provided by operating activities amounted to $1,047,689, as compared to $780,239 used for operating activities for the same period in 2012.The cash provided by operating activities in 2013 is primarily a result of improved margins being generated from our recurring revenue contracts at our legacy customers. The cash used for operating activities for 2012 was primarily due to the costs incurred to implement new recurring revenue contracts. We expect to close additional recurring revenue contracts to new customers throughout 2013 but at a slower rate than during 2012. Because we expect higher cost of revenues at the start of our engagement with most new customers, we have entered into an accounts receivable line of credit with a commercial bank. Management believes that cash generated from the line of credit along with funds from operations will be sufficient to sustain our business operations over the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS Our off-balance sheet arrangements consist primarily of conventional operating leases, purchase commitments and other commitments arising in the normal course of business, as further discussed below under “Contractual Obligations and Contingent Liabilities and Commitments.” As of March 31, 2013, we did not have any other relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. 18 Table of Contents CONTRACTUAL OBLIGATIONS AND CONTINGENT LIABILITIES AND COMMITMENTS As of March 31, 2013, expected future cash payments related to contractual obligations and commercial commitments were as follows: Payments Due by Period Total Less than 1 year 1-3 years 3-5 years More than 5 years Convertible notes $ $ $ $
